Citation Nr: 1418718	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  13-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1965 to January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, as relevant, denied service connection for tinnitus and hearing loss and granted service connection for a bilateral foot condition and assigned a 10% disability rating.  

In July 2012, the Veteran entered a notice of disagreement with the decisions on the aforementioned claims, and a statement of the case was issued in April 2013.  However, in his May 2013 substantive appeal (VA Form 9), the Veteran limited his appeal to the issue of entitlement to service connection for tinnitus.  Therefore, as the Veteran did not perfect his appeal regarding the issue of entitlement to service connection for hearing loss or a higher initial rating for a bilateral foot condition, these issues are not properly before the Board.  

The Board notes that, in addition to the paper claims file, there is a paperless electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals treatment records from the San Francisco, Palo Alto and Eureka VA facilities, dated April 2011 to April 2012, January 1997 to September 2001 and July 2003 to December 2011 respectively.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for anxiety and depression have been raised by the record in the Veteran's January 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 



FINDING OF FACT

The evidence indicates the Veteran's tinnitus has existed since service.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 111; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his tinnitus is due to his exposure to gunfire while serving on the USS Providence off the coast of Vietnam.  He reported serving as a lookout while the ship was on the firing line for two weeks every month.  During that time, he was exposed to gunfire 24 hours a day.  He reported eventually transferring to the service branch, working as a laundryman, due to the constant ringing in his ears caused by noise exposure from the gunfire.  An April 2012 VA examination report noted the Veteran's report of recurrent tinnitus.  The question in the instant case is whether there is a nexus between the Veteran's current tinnitus and his military service.  There is an April 2012 VA opinion of record; however, it is inadequate.  The VA examiner concluded that the Veteran's tinnitus was less like than not caused by or a result of his military service.  In so deciding, the examiner noted that the Veteran reported tinnitus 33 years after service. She also relied on the fact that the Veteran's DD 214 listed him as a laundryman and nothing in his service treatment records indicated noise exposure in service.  The examiner did not take into account the Veteran's statements regarding his military service, specifically his exposure to noise from gunfire as a lookout.  The examiner further did not address the Veteran's statements regarding his transfer to the service branch due to constant ringing in his ears at that time.  The examiner appears to have relied on the fact that there was no record of noise exposure or the Veteran's assignment as a lookout in his service treatment records.  Additionally, there was no consideration of the Veteran's spouse's statement that the Veteran complained of ringing in his ears when he returned from service.  Therefore, the examiner's opinion lacks adequate rationale.  

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

The Board finds no significant evidence contradicting the Veteran' and his spouse's accounts of in-service acoustic trauma and associated in episodes of tinnitus symptoms in service and since his release. Accordingly, the Board finds that the occurrence of in-service acoustic trauma and in-service episodes of tinnitus symptoms have been reasonably demonstrated by the evidence of record in this case.  VA"s notice and assistance requirements need not be discussed here as any error in that regard is harmless as this is a full grant of the benefits sought on appeal.  


ORDER

Service connection for tinnitus is granted.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




